       Case 6:15-cv-01517-AA       Document 515    Filed 07/20/21    Page 1 of 22




STEVE MARSHALL
Attorney General of Alabama
Edmund G. LaCour Jr. (AL Bar No. 9182-U81L)
Solicitor General
Thomas A. Wilson (AL Bar No. 1494-D25C)
Deputy Solicitor General
STATE OF ALABAMA
OFFICE OF THE ATTORNEY GENERAL
501 Washington Ave.
Montgomery, AL 36130
Telephone: (334) 242-7300
Fax: (334) 353-8400
Edmund.LaCour@AlabamaAG.gov
Thomas.Wilson@AlabamaAG.gov
Counsel for Proposed Defendant-Intervenor       [additional counsel listed on
State of Alabama                                signature page]




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF OREGON
                             EUGENE DIVISION

 KELSEY CASCADIA ROSE JULIANA, et al.,            Case No. 6:15-cv-01517-AA
     Plaintiffs,

        v.                                        PROPOSED DEFENDANT-INTER-
                                                  VENORS STATES OF ALABAMA,
 UNITED STATES OF AMERICA, et al.,                ALASKA, ARKANSAS, GEORGIA,
      Defendants.                                 INDIANA, KANSAS, LOUISIANA,
                                                  MISSISSIPPI, MISSOURI, MON-
                                                  TANA, NEBRASKA, NORTH DA-
                                                  KOTA, OHIO, OKLAHOMA,
                                                  SOUTH CAROLINA, TEXAS,
                                                  UTAH, AND WEST VIRGINIA’S
                                                  REPLY MEMORANDUM IN SUP-
                                                  PORT OF MOTION FOR LIM-
                                                  ITED INTERVENTION.

                                                  (ECF Nos. 475, 508, 509)




Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention
        Case 6:15-cv-01517-AA           Document 515         Filed 07/20/21      Page 2 of 22




                                         INTRODUCTION

        Plaintiffs’ response to the States’1 Motion for Limited Intervention (Doc. 475) confirms

that through their ongoing settlement negotiations with Defendants, Plaintiffs seek “a fundamental

transformation of this country’s energy system.” Juliana v. United States, 947 F.3d 1159, 1171

(9th Cir. 2020).2 And any such “transformation” would, of course, affect the States. The States

thus have an interest in participating in these negotiations, objecting to any potential settlement of

Plaintiffs’ claims, and seeking the denial of Plaintiffs’ motion for leave to amend and file a second

amended complaint.

                                            ARGUMENT

I.      Plaintiffs’ Threshold Arguments Fail.

        Plaintiffs present three threshold reasons why the States’ Motion should be denied: (A) a

quasi-jurisdictional bar based on the States’ sovereign immunity; (B) mootness; and (C) standing.

None of these arguments succeeds.

        A.      The States May Intervene for a Limited Purpose Without Waiving Their
                Sovereign Immunity.

        Throughout their Response, Plaintiffs assert that “this Court cannot entertain [the States’]

motion under Rule 24 because [the States] have not waived sovereign immunity.” Doc. 508 at 10;

see also id. at 10-13; id. 15, 18, 31. But this would not be the first case in which a State has retained



1
  The term “States” refers to the States of Alabama, Alaska, Arkansas, Georgia, Indiana, Kansas,
Louisiana, Mississippi, Missouri, Montana, Nebraska, North Dakota, Ohio, Oklahoma, South Caro-
lina, Texas, Utah, and West Virginia. Doc. 475 at 6; Doc. 499.
2
  The States again note their special, limited appearance solely for purposes of opposing Plaintiffs’
motion for leave to amend and file a second amended complaint (Doc. 462); participating in set-
tlement negotiations; and, if necessary, objecting to any proposed settlement. Neither this brief nor
any preceding or subsequent appearance, pleading, document, writing, objection, or conduct
should be construed to constitute a waiver of any rights, protections, or immunities, including,
without limitation, sovereign immunity. The States expressly reserve their sovereign immunity.

Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 1
        Case 6:15-cv-01517-AA           Document 515         Filed 07/20/21      Page 3 of 22




its sovereign immunity while seeking to protect its interests through narrow, limited arguments.

Rather, courts have repeatedly recognized that States may expressly retain their sovereign immun-

ity when entering litigation for limited purposes. See, e.g., Georgia v. Jesup, 106 U.S. 458, 462-

63 (1882) (holding State of Georgia retained sovereign immunity despite appearing in lawsuit to

challenge lower court’s jurisdiction). This principle applies to intervention. See, e.g., Missouri v.

Fiske, 290 U.S. 18, 25 (1933) (State of Missouri’s motion “for leave to intervene as ‘a party de-

fendant’” only seeking “temporary impounding” of property “was too limited in character to con-

stitute a waiver of the immunity given by the amendment” because relief sought “was ‘in no sense

a matter of right, but rather partakes of grace’”). The Fifth Circuit’s decision in Faulk v. Union

Pacific Railroad Co. is instructive. 449 F. App’x 357 (5th Cir. 2011). There, the State of Louisiana

voluntarily intervened in a lawsuit between private landowners and Union Pacific Railroad Com-

pany for the limited purpose of “defend[ing] against Union Pacific’s challenge to the constitution-

ality of [a Louisiana state statute].” Id. at 363. Just as the States have done here, “in its motion to

intervene and its intervenor complaint, the State expressly reserved its immunity.” Id.; see also id.

(“Louisiana has made it clear that it ‘does [not] intend to become ... a party to this litigation for the

purposes of any damages,’ and that it ‘merely intervenes herein for the express purposes of being

heard on the challenged constitutionality of [the statute].’”). Nevertheless, the district court granted

the State’s motion.

        Thus the relevant inquiry is not simply whether the States retain or relinquish their immun-

ity, but the extent to which the States seek to intervene. Plaintiffs therefore contend that the States

seek to intervene not for the limited purposes they described but “to litigate the claims and defenses

of the parties in this federal action.” Doc. 508 at 12. Plaintiffs assert that the States have “already

demonstrated” this intent because their “alleged interests regarding the nation’s energy

Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 2
        Case 6:15-cv-01517-AA           Document 515        Filed 07/20/21      Page 4 of 22




policies … go precisely to the merits of Plaintiffs’ claims, and their asserted interest in only Article

III standing and justiciability makes little sense since none of their alleged harms is linked to their

jurisdictional arguments.” Id. at 13. This argument, however, confuses the limited issue the States

have raised—whether this Court has jurisdiction to consider Plaintiffs’ claims—with the conse-

quences that could flow from a court order granting relief on those claims. The States’ “alleged

harms” flowing from this case’s continuation and potential disposition straightforwardly “link[]

to” “Article III standing and justiciability” because if this case is finally dismissed as not justicia-

ble, the litigation will no longer pose a risk to the States’ interests in the nation’s energy policies.

But it is the States’ limited appearance and argument, not the States’ broader interests in the out-

come of the case, that determine the scope of the States’ intervention. 3

        Because the States seek only limited intervention for the narrow purpose of contesting this

Court’s jurisdiction, they may intervene and make these arguments without waiving sovereign

immunity. See Fiske, 290 U.S. at 25; Faulk, 449 F. App’x at 363.

        B.      The States’ Motion for Limited Intervention Is Not Moot.

        Plaintiffs also contend that “the ability of [the States] to intervene became moot when the

briefing and oral argument of Defendants extinguished the concerns raised by [the States].” Doc.




3
  Plaintiffs assert that the “States have shown they will wade into the claims and defenses of this
case, and even misrepresent what has been decided thus far” based on the States’ assertion that
there is “no case or controversy.” Doc. 508 at 13 n.5. But the no-case-or-controversy point neither
touches on the merits of Plaintiffs’ claims nor misrepresents the Ninth Circuit’s holding. It is
merely a reference to that court’s holding that Plaintiffs “lack … Article III standing.” Juliana,
947 F.3d at 1175; see Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (explaining that the
judicial “power extends only to ‘Cases’ and ‘Controversies,’ Art. III, § 2”). Plaintiffs declare “there
is a case or controversy” because “there is injury and causation and an alleged constitutional vio-
lation,” Doc. 508 at 13 n.5, but that assertion fails because it omits the critical third prong of stand-
ing: that the injury “is likely to be redressed by a favorable judicial decision.” Spokeo, 136 S. Ct.
at 1547.
Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 3
        Case 6:15-cv-01517-AA          Document 515        Filed 07/20/21      Page 5 of 22




508 at 13-14. But this argument rests on a misunderstanding of both the States’ position and the

doctrine of mootness.

       The States seek to intervene because this case requires dismissal for lack of jurisdiction

and because Defendants have shown “apparent willingness to consider settlement of nonviable

claims,” Doc. 475 at 21—indeed, non-justiciable claims—thus posing a threat to the States’ inter-

ests. The States made clear in their Motion that their qualms lay not with Defendants’ briefing or

public litigation positions, see id., but rather with the case’s continuation amidst the threat of col-

lusive settlement. That Defendants have publicly (and correctly) maintained that this case is non-

justiciable hardly moots the States’ Motion where the litigation and threat of collusion continue.

       Indeed, the revelation that the parties’ “[n]egotiations” remain “ongoing,” Doc. 501—de-

spite Defendants’ public assertion that there is no case or controversy to settle, see Doc. 498 at 4—

underscores that the States were right to worry in the first place. These recent events have only

strengthened the States’ claims. That Defendants continue to negotiate suggests that they have

failed to push their public position in private negotiations despite this Court’s invitation to do so.

See Doc. 472 at 6 (Court suggesting to parties that “if one or the other of you say, ‘We will not

negotiate,’ you can tell [the Court-appointed settlement-conference judge] that”).

       This apparent willingness to continue negotiating settlement in a non-justiciable dispute

undermines Plaintiffs’ contention that the States’ limited intervention would only “belatedly echo

the arguments of Defendants” and “add nothing of substance.” Doc. 508 at 15. To the contrary,

the States can ensure that Defendants’ public position will appear in the parties’ private




Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 4
        Case 6:15-cv-01517-AA           Document 515        Filed 07/20/21      Page 6 of 22




negotiations. The result of the parties’ first round of settlement negotiations has further substanti-

ated the States’ concerns.4

        C.      Article III’s Standing Requirement Presents No Obstacle to the States’ In-
                tervention.

        Last among their threshold arguments, Plaintiffs complain that the States cannot seek lim-

ited intervention because they “have not demonstrated they have Article III standing to intervene

as a party-defendant to seek appellate review of any interlocutory order.” Doc. 508 at 15. But as

the States made clear, they “seek to intervene for the limited purposes of opposing Plaintiffs’ mo-

tion for leave to amend and file a second amended complaint …; participating in settlement nego-

tiations; and, if necessary, objecting to any proposed settlement.” Doc. 475 at 6. That the States

are prepared to appeal is irrelevant to the inquiry whether they have standing to intervene here.

        In Town of Chester v. Laroe Estates, Inc., the Supreme Court expressly addressed the ques-

tion, “Must a litigant possess Article III standing in order to intervene of right under Federal Rule

of Civil Procedure 24(a)(2)?” 137 S. Ct. 1645, 1648 (2017). The answer is “sometimes”: “[A]n

intervenor of right must have Article III standing in order to pursue relief that is different from that

which is sought by a party with standing.” Id. at 1651. Both Plaintiffs and Defendants have ex-

plained that the States and Defendants each seek dismissal in this case. See Doc. 508 at 26; Doc.

498 at 9. The States agree with this point, as far as it goes. 5 Because all parties agree the States


4
  Defendants’ decision to continue settlement negotiations was noted repeatedly in the States’ reply
to Defendants’ response brief. See Doc. 506 (the “Government Reply”) at 2, 3, 8, 9, 11, 13-14.
Despite Plaintiffs having responded to several of the Government Reply’s points in their response,
see Doc. 508 at 6 n.1, 11, 13, Plaintiffs’ mootness argument does not address the ongoing nature
of their negotiations with Defendants.
5
  As the States explained in their Government Reply, however, “similar litigation preferences do
not demonstrate convergent goals” under Rule 24’s adequacy-of-representation prong. Doc. 506
at 7. Indeed, Town of Chester reaffirms this point, for it expressly contemplates intervenors who
pursue the same “relief” as an existing party yet have nevertheless proven, pursuant to Rule 24,
that the existing party will not adequately represent its interests. 137 S. Ct. at 1651.
Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 5
        Case 6:15-cv-01517-AA          Document 515        Filed 07/20/21       Page 7 of 22




pursue the same relief as Defendants, the States need not separately satisfy Article III standing.

Town of Chester, 137 S. Ct. at 1651.

II.    The States Are Entitled to Limited Intervention as a Matter of Right Under Rule
       24(a)(2).

       Rule 24(a)(2) requires an applicant for intervention to establish four elements:

       (1)     that its motion is timely;
       (2)     that it has a “significantly protectable interest relating to the subject of the action”;
       (3)     that the action “may as a practical matter impair or impede [its] ability to protect
       that interest”; and
       (4)     that such interest is “inadequately represented by the parties to the action.”

Smith v. L.A. Unified Sch. Dist., 830 F.3d 843, 853 (9th Cir. 2016) (ellipsis omitted). As the Ninth

Circuit has “repeatedly instructed,” the requirements for intervention “are to be broadly interpreted

in favor of intervention.” Id. (brackets omitted). “[A] liberal policy in favor of intervention serves

both efficient resolution of issues and broadened access to the courts.” Wilderness Soc’y v. U.S.

Forest Serv., 630 F.3d 1173, 1179 (9th Cir. 2011) (en banc) (quoting United States v. City of L.A.,

288 F.3d 391, 397-98 (9th Cir. 2002)).

       A.      The Motion Is Timely.

       Plaintiffs argue the States’ motion is “premature” and thus “untimely” because the States

“currently have no insights into the confidential settlement proceedings by virtue of their closed-

door nature and cannot yet ascertain whether they can rebut the presumption that the federal gov-

ernment is adequately representing their interest.” Doc. 508 at 28-29. That is, Plaintiffs contend

timeliness is functionally irrelevant because no event has triggered an “aware[ness] that [the

States’] interests would not be adequately protected,” and thus that no “date for assessing the time-

liness” of the Motion exists. Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999). Plaintiffs’ ar-

gument therefore reduces to an inadequacy-of-representation claim, which the States discuss be-

low, see infra § II.D, and addressed at length in their Government Reply, see Doc. 506.

Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 6
        Case 6:15-cv-01517-AA          Document 515         Filed 07/20/21    Page 8 of 22




       Regardless, Plaintiffs’ quasi-timeliness argument fails to engage the States’ arguments

about the events that gave rise to the States’ concerns. As the States explained in their Motion,

Defendants have announced broad policy goals virtually identical to those demanded by Plaintiffs,

and the Biden Administration has engaged in collusive litigation strategies to achieve other policy

goals. See Doc. 475 at 11-16, 21. Indeed, Defendants did not even attempt to rebut these assertions

beyond a conclusory refutation in a footnote. See Doc. 498 at 8 n.4 (calling collusive-litigation

contention “baseless”). Add to this that a federal court recently found, at least as a preliminary

matter, that the Biden Administration is already acting unlawfully in pursuit of its energy-policy

goals. See Louisiana v. Biden, No. 2:21-cv-778, 2021 WL 2446010, at *18 (W.D. La. June 15,

2021) (“By pausing the leasing, the agencies are in effect amending two Congressional statutes ...

which they do not have the authority to do.”). Thus, settlement negotiations in this case reasonably

concerned the States. And this concern appears to have been prescient; in the short time since the

States filed their Motion, Defendants have demonstrated an apparent willingness to keep negotia-

tion settlements “ongoing,” Doc. 501, despite publicly stating there is no case or controversy to

settle, Doc. 498 at 4-5. Because the States filed their Motion less than four weeks after this Court

raised the prospect of settlement, this Motion is timely.

       B.      The States Have Significant Interests in This Litigation.

       A party “has a sufficient interest for intervention purposes if it will suffer a practical im-

pairment of its interests as a result of the pending litigation.” California ex rel. Lockyer v. United

States, 450 F.3d 436, 441 (9th Cir. 2006). “[T]he operative inquiry should be whether the interest

is protectable under some law and whether there is a relationship between the legally protected

interest and the claims at issue.” Wilderness Soc’y, 630 F.3d at 1180.




Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 7
           Case 6:15-cv-01517-AA       Document 515        Filed 07/20/21      Page 9 of 22




       The States have “sufficient interest[s]” in several of the federal programs Plaintiffs decry

and seek to eliminate. See Doc. 475 at 14-15 (describing discrete interests in oil-and-gas leasing

arrangements, among other things). For example, in both their First Amended Complaint and their

Proposed Second Amended Complaint, Plaintiffs expressly seek to declare oil-and-gas leasing

programs unconstitutional and eliminate them. See Doc. 7 at 64, 99; Doc. 462-1 at 113, 148. If

Plaintiffs succeed in destroying programs that net the States significant revenues, the States will,

of course, “suffer a practical impairment of [their] interests as a result of the pending litigation.”

California ex rel. Lockyer, 450 F.3d at 441. And beyond their concerns over specific projects and

programs, the States’ more general concerns are well justified; indeed, the generality of these con-

cerns necessarily mirrors the “striking” breadth of Plaintiffs’ claims, United States v. U.S. Dist. Ct.

for Dist. of Oregon, 139 S. Ct. 1 (2018), which threatens “no less than a fundamental transfor-

mation of this country’s energy system, if not that of the industrialized world,” Juliana, 947 F.3d

at 1171.

       Plaintiffs contend that the States failed to offer “any evidence” supporting their economic

interests in federal oil-and-gas leasing programs. Doc. 508 at 20. But the States cited the United

States Department of Interior’s Natural Resources Revenue Data, see Doc. 475 at 14, and as Plain-

tiffs previously recognized, “[t]he Ninth Circuit broadly acknowledges that courts ‘may take judi-

cial notice of records and reports of administrative bodies.’” See Doc. 366 at 4 (citing Interstate

Nat. Gas Co. v. Southern Cal. Gas Co., 209 F.2d 380, 385 (9th Cir. 1953)). Plaintiffs then insist

that the States “have demonstrated no entitlement to receive any funds” because the revenues they

receive in accordance with federal oil-and-gas-leasing statutes are actually “‘gifts’ to which [the

States] are not legally entitled.” Doc. 508 at 20. Creative argument notwithstanding, the “operative

inquiry” is “whether the interest is protectable under some law and whether there is a relationship

Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 8
        Case 6:15-cv-01517-AA          Document 515         Filed 07/20/21      Page 10 of 22




between the legally protected interest and the claims at issue.” Wilderness Soc’y, 630 F.3d at 1180.

Here, the OCLA, MLA, and GOMESA are federal programs under which the States are receiving

revenues, see Doc. 475 at 14, and Plaintiffs’ claims directly attack these revenue-generating pro-

grams, see Doc. 7 at 64, 99; Doc. 462-1 at 113, 148. Plaintiffs then fault the States for their inability

to prove whether “resolution of Plaintiffs’ claims in settlement would cause those funds to be

rescinded,” Doc. 508 at 20, but this argument is beside the point. After all, intervention typically

occurs before litigation concludes. What matters here is that Plaintiffs seek to destroy programs

providing tangible benefits to the States and that destruction would “practical[ly] impair[]” the

States’ interests. California ex rel. Lockyer, 450 F.3d at 441.

        Plaintiffs next oppose intervention by arguing that “a general interest in the energy system,

which everyone in this country has, is simply too tenuous to rise to the level of a significant pro-

tectable right.” Doc. 508 at 20 (internal quotation marks omitted). But, of course, a similarly “gen-

eral interest” undergirds Plaintiffs’ claims; per their First Amended Complaint: “Plaintiffs’ sub-

stantive Fifth Amendment rights have been infringed because Defendants directly caused atmos-

pheric CO2 to rise to levels that dangerously interfere with a stable climate system required alike

by our nation and Plaintiffs.” See Doc. 7 at 90 (emphasis added). Plaintiffs’ arguments thus bare

more than a passing resemblance to the arguments Defendants initially asserted against this case’s

justiciability. See, e.g., Doc. 27-1 at 17 (arguing case non-justiciable because “asserted harm is a

generalized grievance shared in substantially equal measure by all or a large class of citizens”)

(cleaned up). In any event, because Plaintiffs have asserted claims of “striking” breadth, U.S. Dist.

Ct. for Dist. of Oregon, 139 S. Ct. 1, at the very least, the States are entitled to rely on similarly

broad concerns and defend similarly broad interests.




Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 9
        Case 6:15-cv-01517-AA          Document 515         Filed 07/20/21      Page 11 of 22




        Finally, Plaintiffs argue that “[t]he case and controversy at issue here is a declaration of

Plaintiffs’ constitutional rights,” and that the States’ “interest in federal energy policies” fall be-

yond the scope of the case. Doc. 508 at 21. Plaintiffs fail to recognize that an action seeking a bare

“declaration of Plaintiffs’ constitutional rights” is not a “case [or] controversy” under Article III.

As the Supreme Court explained earlier this term, “[t]he Declaratory Judgment Act, 28 U.S.C. §

2201, alone does not provide a court with jurisdiction.” California v. Texas, 141 S. Ct. 2104, 2115

(2021). “Instead, just like suits for every other type of remedy, declaratory-judgment actions must

satisfy Article III’s case-or-controversy requirement.” Id. Seeking a declaration of constitutional

rights is not, as Plaintiffs suggest, sufficient to confer jurisdiction on this Court.

        The States have interests in several federal programs and activities that Plaintiffs seek to

eliminate or significantly curtail through this lawsuit, and these interests are specific enough to

satisfy Rule 24. The States’ additional, broader interests in this litigation match the litigation’s

remarkable—and non-justiciable—breadth. Because Plaintiffs seek to “practical[ly] impair[]” the

States’ interests through this “pending litigation,” the States are sufficiently interested in this law-

suit to satisfy Rule 24’s requirements. California ex rel. Lockyer, 450 F.3d at 441.

        C.      Plaintiffs’ Challenge Threatens to Impair and Impede the States’ Interests.

        After showing a “significantly protectable interest relating to the subject of the action,”

proposed intervenors must show “that the action ‘may as a practical matter impair or impede [their]

ability to protect that interest.’” Smith v. L.A. Unified Sch. Dist., 830 F.3d 843, 853 (9th Cir. 2016)

(quoting Fed. R. Civ. P. 24(a)(2)). Rule 24 means what it says: The States need show only the

action may diminish their ability to protect their interests; legal certainty is not required.

        The States have met Rule 24’s requirement. As explained above, the States have significant

protectable interests in the very policies and programs Plaintiffs seek to upend. Compare Doc. 475


Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 10
       Case 6:15-cv-01517-AA          Document 515        Filed 07/20/21     Page 12 of 22




at 14-15 (describing interests of the States) with Juliana, 947 F.3d at 1167 n.4 (describing Plain-

tiffs’ intent to impinge on certain interests). Furthermore, implementing even a portion of Plain-

tiffs’ sweeping climate agenda through settlement deprives the States of procedural guarantees

under the APA and the Constitution—a point Plaintiffs never contest. Without the ability to inter-

vene, the States risk “hav[ing] no alternative forum where they can mount a robust defense of

[their interests].” California ex rel. Lockyer, 450 F.3d at 442.

       Plaintiffs respond that “[t]he primary problem with the Proposed Intervenor States’ argu-

ment is there is no settlement agreement by which to judge whether any of the terms harms their

purported interests.” Doc. 508 at 22. But Rule 24 applies a forward-looking standard, requiring

only that a proposed intervenor’s interests may suffer absent intervention. As the States have ex-

plained, the facts of this case satisfy this minimal requirement: (1) Plaintiffs have declared their

intention to diminish programs that benefits the States, see Doc. 7 at 64, 99; Doc. 462-1 at 113,

148; Juliana, 947 F.3d at 1167 n.4; (2) Defendants have declared interests mirroring those of

Plaintiffs, see Doc. 506 at 10-11 (describing Defendant Secretary of Energy’s statements substan-

tially similar to those of Plaintiffs); Doc. 475 at 13 (providing further examples of federal govern-

ment’s recent energy policies and their similarities to Plaintiffs’ position); and (3) Defendants,

despite publicly arguing no case or controversy exists, Doc. 498 at 4, appear to have kept settle-

ment negotiations “ongoing,” Doc. 501. The threat to the States’ interests could hardly be clearer.

       Indeed, Plaintiffs suggest it is possible they will strike a settlement with Defendants “that

alters the federal government’s fossil fuel energy policy” and has “tremendous” impacts on the

States. Doc. 508 at 22. While Plaintiffs are confident such a settlement would promote the health

and wealth of the States and their residents, see id., the “host of complex policy decisions” under-

lying the national energy system has been entrusted “to the wisdom and discretion of the executive

Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 11
       Case 6:15-cv-01517-AA           Document 515        Filed 07/20/21      Page 13 of 22




and legislative branches,” Juliana, 947 F.3d. at 1171, not to private litigants and courts. The States

have an interest in ensuring this division of power remains intact.

        To be sure, the States were encouraged to see Plaintiffs commit to involving the States “if

Plaintiffs and Defendants ever reach[] a settlement agreement and proposed consent decree.” Doc.

508 at 10. The States will rely on Plaintiffs’ representation, and will object should an eventual

agreement impinge their interests. See, e.g., Loc. No. 93, Int’l Ass’n of Firefighters, AFL-CIO

C.L.C. v. City of Cleveland, 478 U.S. 501, 529 (1986) (“A court’s approval of a consent decree

between some of the parties … cannot dispose of the valid claims of nonconsenting intervenors.”).

But the States’ ability to object to a settlement later does not negate their interest in now partici-

pating in settlement negotiations or litigation over Plaintiffs’ motion for leave to amend and file a

second amended complaint. The States have views on the propriety of a settlement that should be

represented in those negotiations.6 Moreover, if Plaintiffs are allowed to revive their claims, the

risk of ongoing settlement negotiations and a collusive end to this case will persist.

        Finally, Plaintiffs suggest that, as an “equitable consideration,” “[c]onfidential settlements

are favored by courts and thus barriers should not be erected to thwart the process.” Doc. 508 at

18 (citing United States v. Carpenter, 298 F.3d 1122, 1125 (9th Cir. 2002)). It is true that the Ninth

Circuit “ha[s], on occasion, been reluctant to require the granting of motions to intervene where



6
  Plaintiffs repeatedly assert that the States have “ma[de] clear they would not approach settlement
talks in good faith.” Doc. 508 at 9; see also id. at 18 (alleging “bad faith”); id. at 19 (same). The
assertion is baseless. As the Supreme Court explained in this case, “the justiciability of [Plaintiffs’]
claims presents substantial grounds for difference of opinion.” U.S. Dist. Ct. for Dist. of Oregon,
139 S. Ct. 1. That parties harbor good-faith disagreement about this case’s justiciability should be
unremarkable, if not expected. Moreover, this Court expressly invited either party to reject nego-
tiations outright and tell the settlement judge, “We will not negotiate,” never suggesting such a
position would constitute bad faith. Doc. 472 at 6. In any event, the States believe this case is not
justiciable and that this position should be adequately pressed in settlement talks and litigation
over Plaintiffs’ pending motion.
Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 12
       Case 6:15-cv-01517-AA          Document 515        Filed 07/20/21      Page 14 of 22




lengthy settlement efforts might be disrupted.” Carpenter, 298 F.3d at 1125. But “[t]hose cases

did not involve a claim of failure of a governmental agency to represent its citizens.” Id. As in

Carpenter, the States’ case for intervention has only strengthened as Defendants have apparently

failed to fulsomely press their public positions in private negotiations. See id. (“It was only when

the intervenors learned that the settlement constituted a substantial departure from the position that

the government had maintained throughout the litigation that they sought to intervene.”). In keep-

ing with Carpenter, this case’s facts rebut whatever “equitable consideration” Plaintiffs seek.

       D.      The Federal Government Will Not Adequately Represent the Interests of the
               States.

       Regarding Rule 24’s adequacy-of-representation inquiry, Plaintiffs present substantially

the same arguments as Defendants. Compare Doc. 494 at 4-5 (“Defendants and the States share

the same ‘ultimate objective’—achieving dismissal of this case”; and “it is presumed that the

United States adequately represents the interests of its constituents”) with Doc. 508 at 26 (“De-

fendants and the [States] share the same ‘ultimate objective’” dismissal of this case”; and “[t]his

shared objective … creates a presumption of adequate representation”). Rather than rehash the

contents of its Government Reply here, the States incorporate the relevant portions of that brief,

Doc. 506 at 3-13, into this subsection.

        The States add only that Plaintiffs, despite having analyzed the States’ Government Reply

and responded to it elsewhere in their response brief, see supra n.5, fail to address the apparent

inconsistencies between Defendants’ public and private positions. See Doc. 506 at 9 (“[I]n the

short time since the States filed their Motion, Defendants have demonstrated a willingness to keep

negotiation settlements ‘ongoing,’ Doc. 501, despite publicly stating there is no case or contro-

versy to settle, Doc. 498 at 4-5.”). Instead, Plaintiffs submit that the States’ concerns represent

little more than “unsupported innuendo,” Doc. 508 at 27, and that “the Biden Administration’s
Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 13
       Case 6:15-cv-01517-AA           Document 515        Filed 07/20/21      Page 15 of 22




issuance of climate policy executive orders does not automatically alter the DOJ’s defense of this

case, particularly with respect to Article III standing, which is the only legal issue the [States] seek

to address,” id. at 28. Plaintiffs’ argument conflates Defendants’ interests in the “subject of the

action,” Fed. R. Civ. P. 24(a)(2), with their attorneys’ litigation tactics and thus commits the same

error as Defendants, see Doc. 506 at 5-8. What is more, Defendants’ apparent willingness to con-

tinue settlement negotiations despite their previous contention that this case is non-justiciable sug-

gests that Defendants have “alter[ed] the DOJ’s defense of this case, particularly with respect to

standing.” Doc. 508 at 28.7

        For all the reasons explained in their Government Reply and reiterated here, Defendants

have not thus far and will not, going forward, “undoubtedly make all the [States’] arguments.” Sw.

Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 822 (9th Cir. 2001). Defendants therefore do

not adequately represent the States.

III.    The States Satisfy the Ninth Circuit’s Test for Limited Permissive Intervention Under
        Rule 24(b).

        “On a timely motion, the court may permit anyone to intervene who ... has a claim or de-

fense that shares with the main action a common question of law or fact.” Fed. R. Civ. P.

24(b)(1)(B). Where a litigant “timely presents such an interest in intervention,” the Court should

consider

        the nature and extent of the intervenors’ interest, their standing to raise relevant
        legal issues, the legal position they seek to advance, and its probable relation to the
        merits of the case[,] ... whether the intervenors’ interests are adequately represented
        by other parties, whether intervention will prolong or unduly delay the litigation,

7
  Plaintiffs’ claim that the States “assert[ed]” Defendants “voluntarily [came] to the settlement
table,” Doc. 508 at 27, but this misrepresents the States’ position. The States have recognized that
this Court ordered settlement negotiations and that Defendants’ initial decision to engage in nego-
tiations was not Defendant-driven. But Defendants’ apparent willingness to continue negotiations,
Doc. 501, suggests a departure from their previous—and correct—position that this case is not justi-
ciable, which reinforces the States’ concerns.
Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 14
       Case 6:15-cv-01517-AA          Document 515        Filed 07/20/21      Page 16 of 22




       and whether parties seeking intervention will significantly contribute to full devel-
       opment of the underlying factual issues in the suit and to the just and equitable
       adjudication of the legal questions presented.

Perry v. Schwarzenegger, 630 F.3d 898, 905 (9th Cir. 2011). For all the reasons described above,

in the States’ Government Reply, and in their Motion, each criterion favors intervention.

       Though Plaintiffs’ argument against permissive intervention largely recycles positions they

articulated earlier in their brief, they present new theories contesting the States’ timeliness which

merit reply. They begin by citing the fact that the States “seek entry at a late stage in the proceed-

ings—nearly six years after this litigation began.” Doc. 508 at 30. But Plaintiffs fail to explain

how this alleged delay affects this Court’s timeliness analysis, instead implicitly suggesting that

intervening “nearly six years after this litigation began” is per se untimely. The Ninth Circuit’s

decision in United States v. Oregon, 745 F.2d 550 (9th Cir. 1984), makes quick work of any such

inference. There, the district court denied the State of Idaho’s application for intervention “upon

the conclusion that the application was untimely.” Id. at 551. Idaho appealed and the Ninth Circuit

reversed, explaining that “[m]ere lapse of time alone is not determinative,” and that a “changed

circumstance—the possibility of new and expanded negotiations … indicate[d] that the stage of

the proceeding and reason for delay are factors which militate in favor of granting the application

[for intervention].” Id. at 552. Like Idaho, the States in this case sought to intervene shortly after

the prospect of settlement negotiations arose. See Doc. 475 at 17. Plaintiffs further fail to substan-

tiate their conclusory assertion that “permitting intervention … risks further prejudicing Plaintiffs

by delaying adjudication of this case on the merits” while simultaneously conceding, as they must,

that “additional delay alone is not decisive.” Doc. 508 at 31.

       The Court’s decision to order the parties to negotiations triggered “changed circum-

stance[s]” in this case. Oregon, 745 F.2d at 552. The States filed their Motion less than four weeks

Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 15
          Case 6:15-cv-01517-AA         Document 515       Filed 07/20/21     Page 17 of 22




later. Doc. 475. Aside from “additional delay,” which they agree is “not decisive,” Plaintiffs do

not attempt to show how the States’ limited intervention might prejudice them.

                                           CONCLUSION

          The States respectfully request that the Court grant their Motion to intervene for the lim-

ited purposes of participating in settlement negotiations; if necessary, objecting to any proposed

settlement; and opposing Plaintiffs’ motion for leave to amend and file a second amended com-

plaint.



 Dated July 20, 2021                                     Respectfully submitted,


STEVE MARSHALL                                            TREG TAYLOR
Attorney General of Alabama                               Attorney General of Alaska

/s/ Edmund G. LaCour Jr.                                  /s/ Nathaniel Haynes
Edmund G. LaCour Jr. (AL Bar No. 9182-U81L)               Nathanial Haynes (AK Bar No. 1906061)
Solicitor General                                         Assistant Attorney General

Thomas A. Wilson (AL Bar No. 1494-D25C)                   STATE OF ALASKA
Deputy Solicitor General                                  ALASKA DEPARTMENT OF LAW
                                                          ENVIRONMENTAL SECTION
STATE OF ALABAMA                                          1031 W. 4th Ave, Suite 200
OFFICE OF THE ATTORNEY GENERAL                            Anchorage, AK 99501
501 Washington Ave.                                       Telephone: (907) 269-5274
Montgomery, AL 36130                                      Nathaniel.Haynes@Alaska.gov
Telephone: (334) 353-2196
Fax: (334) 353-8400                                       Counsel for Proposed Defendant-Interve-
Edmund.LaCour@AlabamaAG.gov                               nor State of Alaska
Thomas.Wilson@AlabamaAG.gov

Counsel for Proposed Defendant-Intervenor State
of Alabama
LESLIE RUTLEDGE                                           CHRISTOPHER M. CARR
Attorney General of Arkansas                              Attorney General of Georgia

/s/ Nicholas J. Bronni                                    /s/ Andrew Pinson
Nicholas J. Bronni (AR Bar No. 2016097)                   Andrew Pinson (GA Bar No. 584719)
Solicitor General                                         Solicitor General
Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 16
       Case 6:15-cv-01517-AA       Document 515     Filed 07/20/21    Page 18 of 22




STATE OF ARKANSAS                                  STATE OF GEORGIA
OFFICE OF THE ATTORNEY GENERAL                     GEORGIA DEPARTMENT OF LAW
323 Center Street, Suite 200                       40 Capitol Square SW
Little Rock, AR 72201                              Atlanta, GA, 30334
Telephone: (501) 682-6302                          Telephone: (404) 458-3409
Nicholas.Brunni@ArkansasAG.gov                     apinson@law.ga.gov

Counsel for Proposed Defendant-Intervenor State    Counsel for Proposed Defendant-Interve-
of Arkansas                                        nor State of Georgia

 TODD ROKITA                                       DEREK SCHMIDT
 Attorney General of Indiana                       Attorney General of Kansas

 /s/ Thomas M. Fisher                              /s/ Brant M. Laue
 Thomas M. Fisher (IN Bar No. 17949-49)            Brant M. Laue (KS Bar No. 16857)
 Solicitor General                                 Solicitor General

STATE OF INDIANA                                   STATE OF KANSAS
OFFICE OF THE ATTORNEY GENERAL                     OFFICE OF THE ATTORNEY GENERAL
Indiana Government Center South, Fifth Floor       120 SW 10th Ave., 2nd Floor
302 W. Washington Street                           Topeka, KS 66612
Indianapolis, IN 46204-2770                        Telephone: (785) 368-8539
Telephone: (317) 232-6255                          Fax: (785) 296-3131
Facsimile: (317) 232-7979                          Brant.Laue@ag.ks.gov
Tom.Fisher@atg.in.gov
                                                   Counsel for Proposed Defendant-Interve-
 Counsel for Proposed Defendant-Intervenor State   nor State of Kansas
 of Indiana
 JEFF LANDRY                                       LYNN FITCH
 Attorney General of Louisiana                     Attorney General of Mississippi

 /s/ Elizabeth B. Murrill                          /s/ Justin L. Matheny
 Elizabeth B. Murrill (LA Bar No. 20685)           Justin L. Matheny (MS Bar No. 100754)
 Solicitor General                                 Deputy Solicitor General

 J. Scott St. John (LA Bar No. 36682)              STATE OF MISSISSIPPI
 Deputy Solicitor General                          OFFICE OF THE ATTORNEY GENERAL
                                                   P.O. Box 220
STATE OF LOUISIANA                                 Jackson, MS 39205
LOUISIANA DEPARTMENT OF JUSTICE                    Telephone: (601) 359-3680
1885 N. Third Street                               Justin.Matheny@ago.ms.gov
Baton Rouge, LA 70804
Telephone: (225) 326-6766                          Counsel for Proposed Defendant-Interve-
emurrill@ag.louisiana.gov                          nor State of Mississippi
stjohnj@ag.louisiana.gov

Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 17
       Case 6:15-cv-01517-AA       Document 515     Filed 07/20/21   Page 19 of 22




 Counsel for Proposed Defendant-Intervenor State
 of Louisiana

 ERIC SCHMITT                                      AUSTIN KNUDSEN
 Attorney General of Missouri                      Attorney General of Montana

 /s/ Jeff P. Johnson                               /s/ David Dewhirst
 Jeff P. Johnson (MO Bar No. 73249)                David Dewhirst (MT Bar No. 65934132)
 Deputy Solicitor General                          Solicitor General

STATE OF MISSOURI                                  STATE OF MONTANA
OFFICE OF THE ATTORNEY GENERAL                     OFFICE OF THE ATTORNEY GENERAL
Supreme Court Building                             215 North Sanders
207 West High Street                               P.O Box 201401
P.O. Box 899                                       Helena, MT 59620-1401
Jefferson City, MO 65102                           Telephone: (406) 444-4145
Telephone: (314) 340-7366                          David.Dewhirst@mt.gov
Fax: (573) 751-0774
Jeff.Johnson@ago.mo.gov                            Counsel for Proposed Defendant-Interve-
                                                   nor State of Montana
 Counsel for Proposed Defendant-Intervenor State
 of Missouri

 DOUGLAS J. PETERSON                               WAYNE STENEHJEM
 Attorney General of Nebraska                      Attorney General of North Dakota

 /s/ James A. Campbell                             /s/ Matthew A. Sagsveen
 James A. Campbell (NE Bar No. 26934)              Matthew A. Sagsveen (ND Bar No. 05613)
 Solicitor General                                 Solicitor General

STATE OF NEBRASKA                                  STATE OF NORTH DAKOTA
OFFICE OF THE NEBRASKA ATTORNEY GENERAL            OFFICE OF THE ATTORNEY GENERAL
2115 State Capitol                                 500 North 9th Street
Lincoln, NE 68509                                  Bismarck, ND 58501-4509
Telephone: (402) 471-2682                          Telephone: (701) 328-3640
Jim.Campbell@Nebraska.gov                          Fax: (701) 328-4300
                                                   masagsve@nd.gov
 Counsel for Proposed Defendant-Intervenor State
 of Nebraska                                       Counsel for Proposed Defendant-Interve-
                                                   nor State of North Dakota
 DAVE YOST                                         DAWN CASH
 Attorney General of Ohio                          Acting Attorney General of Oklahoma

 /s/ Benjamin M. Flowers                           /s/ Mithun Mansinghani
 Benjamin M. Flowers (OH Bar No. 0095284)          Mithun Mansinghani (OK Bar No. 32453)

Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 18
       Case 6:15-cv-01517-AA          Document 515    Filed 07/20/21     Page 20 of 22




 Solicitor General                                   Solicitor General

STATE OF OHIO                                        STATE OF OKLAHOMA
OFFICE OF THE ATTORNEY GENERAL                       OFFICE OF THE ATTORNEY GENERAL
30 East Broad Street, 17th Floor                     313 NE 21st St.
Columbus, OH 43215                                   Oklahoma City, OK 73105
Telephone: (614) 466-8980                            Telephone: (405) 521-3921
Fax: (614) 466-5087                                  Fax: (405) 521-4518
Benjamin.Flowers@OhioAGO.gov                         Mithun.Mansinghani@oag.ok.gov

 Counsel for Proposed Defendant-Intervenor State     Counsel for Proposed Defendant-Interve-
 of Ohio                                             nor State of Oklahoma

 ALAN WILSON                                         KEN PAXTON
 Attorney General of South Carolina                  Attorney General of Texas

 /s/ James Emory Smith, Jr.                          Brent Webster (TX Bar No. 24053545)
 James Emory Smith, Jr. (SC Bar No. 5262)            First Assistant Attorney General
 Deputy Solicitor General
                                                     Judd E. Stone II (TX Bar No. 24076720)
STATE OF SOUTH CAROLINA                              Solicitor General
OFFICE OF THE ATTORNEY GENERAL
P.O. Box 11549                                       /s/ Natalie D. Thompson
Columbia, SC 29211                                   Natalie D. Thompson (TX Bar No.
Telephone: (803) 734-3680                            24088529)
Fax: (803) 734-3677                                  Assistant Solicitor General
esmith@scag.gov
                                                     STATE OF TEXAS
 Counsel for Proposed Defendant-Intervenor State     OFFICE OF THE TEXAS ATTORNEY GENERAL
 of South Carolina                                   P.O. Box 12548 (MC 059)
                                                     Austin, TX 78711-2548
                                                     Telephone: (512) 936-1700
                                                     Fax: (512) 474-2697
                                                     Natalie.Thompson@oag.texas.gov

                                                     Counsel for Proposed Defendant-Interve-
                                                     nor State of Texas

 SEAN REYES                                          PATRICK MORRISEY
 Attorney General of Utah                            Attorney General of West Virginia

 /s/ Melissa A. Holyoak                              /s/ Lindsay See
 Melissa A. Holyoak (UT Bar No. 9832)                Lindsay See (WV Bar No. 13360)
 Solicitor General                                   Solicitor General

STATE OF UTAH                                        STATE OF WEST VIRGINIA

Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 19
       Case 6:15-cv-01517-AA       Document 515     Filed 07/20/21   Page 21 of 22




OFFICE OF THE UTAH ATTORNEY GENERAL                OFFICE OF THE WEST VIRGINIA ATTORNEY
160 E. 300 S., 6th Floor                           GENERAL
Salt Lake City, UT 84114                           State Capitol, Bldg 1, Room E-26
Telephone: (801) 538-9600                          Charleston, WV 25305
MelissaHolyoak@agutah.gov                          Telephone: (681) 313-4550
                                                   Lindsay.S.See@wvago.gov
 Counsel for Proposed Defendant-Intervenor State
 of Utah                                           Counsel for Proposed Defendant-Interve-
                                                   nor State of West Virginia




Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 20
       Case 6:15-cv-01517-AA         Document 515        Filed 07/20/21      Page 22 of 22




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2021, I electronically filed the foregoing with the Clerk of

the Court for the United States District Court for the District of Oregon by using the CM/ECF

system, which will send notification of such to the attorneys of record.




                                              /s/ Edmund G. LaCour Jr.
                                              Counsel for State of Alabama




Proposed Defendant-Intervenors’ Reply Memo.
in Support of Motion for Limited Intervention 21
